DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 3/23/2021, with respect to the rejection of claims 1 and 9 (as well as their dependents) under 35 USC 102(a)(1) based on Horvitz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 2018/0092049).

Liu reference discloses the process of adjusting the power level of cells in coverage area based on data load and energy of multiple sites (see figure 2, paragraphs 14-27)

Applicant’s arguments, filed 3/23/2021, with respect to the rejection of claims 14-20 under 35 USC 103 (based on Horvitz and Kwan references) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 2018/0092049).


Examiner note:  The examiner thanks the applicant for sending a supplemental amendment after our interview on March 23, 2021 to address a potential indefiniteness rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are 1-9, and11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (US 2018/0213421) in view of Liu (US 2018/0092049).



in response to a first client device being associated with a first access point (AP) of a group of APs  (see steps 204 or step 214: paragraphs 33-34 and 38), determine a first degree of performance that a second AP of the group is to provide if the first client device is associated with the second AP (see steps 208-210 or steps 220-222: paragraphs 35-36, and 38-39:  Base stations 102 and 104 may then utilize the predictions in selecting channels to use for communications with devices 114, 116, 118, and 120. Spectrum monitor apparatus 122 may also provide data on spectrum usage /predictions to web service 124 and web service 124 may perform further analysis/data collection for use by system 101 and other LTE-U systems. Web service 124 may also provide updated information to monitor apparatus 122 to allow monitor apparatus 122 to update database 134 with current information on standards, application/data traffic behaviors, etc.); and 
predict, based on the determined first degree of performance, a second degree of performance that an AP of the group of AP is to provide to a second client device if the second client device is associated with the AP during a first time interval at a location  (see steps 208-210 or steps 220-222: paragraphs 35-36, and 38-39. Also see paragraph 57:  Database service 716 then operates on the predictions provided by database servers 714 and 710 to generate a joint prediction that resolves conflicting predictions and/or removes  both of devices 712 and 708. In another implementation, database service 716 may generate an acceptable joint channel assignment from the predictions provided by database servers 714 and 710 and provide the joint channel assignment to devices 712 and 708. Devices 712 and 708 may be configured to communicate with each other and negotiate a mutually agreed upon channel based upon the joint predictions or joint channel assignment provided to each of device 712 and 708. ).

    PNG
    media_image1.png
    697
    568
    media_image1.png
    Greyscale






Similar to the system of Horvitz, Liu discloses a system that monitors and predict parameters of multiple base station in order to optimize/(improve utilization) the network (see figure 1a, or 1b: paragraphs 10-15).  Liu explicitly discloses the process of adjusting the power level of cells in coverage area based on data load and energy of multiple sites (see step 210 in figure 2: paragraphs 25-31). The system of Liu discloses the load and energy parameters as degree factor for determining power levels for each site (paragraphs 19-21).  

    PNG
    media_image2.png
    494
    334
    media_image2.png
    Greyscale

Since the power level of site has below the available maximum (energy or power) (paragraph 25),  it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to adjust a power state of an AP of the group of APs during the time interval based on comparison of the second degree of performance to a performance threshold as taught by Liu in the network device of Horvitz in order to improve energy efficiency in the network  (Liu: paragraphs 07-09). 



a processing resource (804: paragraphs 58-60); and a memory resource including instructions executable by a processing resource (808-818: paragraphs 58-60) to: 
in response to a first client device being associated with a first access point (AP) of a group of APs (see steps 204 or step 214: paragraphs 33-34 and 38), 
determine: a first degree of performance that a second AP of the group of APs is to provide if the first client device is associated with the second AP (see steps 208-210 or step 220-22: paragraphs 34-36 and 38-39: also see figure 5: paragraphs 50-51); and 
a pattern shown by the first client device (paragraphs 51 and 54: in one example implementation, the types of data traffic on channel 1, e.g. voice data traffic of device 406, video data traffic of device 404, etc., may be determined based the temporal characteristics of the frequency spectrum utilization. For example, the temporal pattern may be determined using correlation);
 in response to a second client device being associated with any AP of the group of APs, predict a pattern of the second client device based on the pattern shown by the first client device (paragraphs 38-39: 54- 57: Devices 612 and 608 may be configured to communicate with each other and negotiate a mutually agreed upon channel based upon the different channel assignments provided to each of device 612 and 608.).  

    PNG
    media_image3.png
    758
    585
    media_image3.png
    Greyscale

Although, Horvitz discloses the cluster devices can analysis power levels (paragraphs 19 and 51), but it does not explicitly states the prediction model are used 

Similar to the system of Horvitz, Liu discloses a system that monitors and predict parameters of multiple base station in order to optimize/(improve utilization) the network (see figure 1a, or 1b: paragraphs 10-15).  Liu explicitly discloses the process of adjusting the power level of cells in coverage area based on data load and energy of multiple sites (see step 210 in figure 2: paragraphs 25-31). The system of Liu discloses the load and energy parameters as degree factor for determining power levels for each site (paragraphs 19-21).  

[0027] An action 210 comprises adjusting transmit power levels of the cellular communication sites based at least in part on the adjusted coverage area sizes. In the described embodiment, the action 210 comprises setting the transmit power level of each cellular site to achieve a coverage radius r(i) that results in the coverage area A.sub.2(i), where A.sub.2(i)=π*r(i).sup.2.
[0028] The average data throughput (capacity) of X(i) of a cell site i can be calculated as follows:
X(i)=B(i)*log.sub.2(1+ξ)  Equation (9)
where B(i) is the channel bandwidth in Hertz of the cell site and ξ is the signal-to-noise (SNR) interference ratio in a signal transmitted by the cell site and received by a user device.





With regard to claim 14, Horvitz teaches: A method, comprising: 
obtaining client information of a first client device that has previously associated with an access point (AP) of a group of APs (paragraphs 35, 38, 50, and 54), wherein the client information includes a first degree of performance a first AP of the group of APs is to provide to the first client device if the first client device is associated with the first AP of the group of APs (paragraphs 36, 39 and 54); 
predicting, based on the client information, a second degree of performance the group of APs is to provide to a plurality of client devices if each of the plurality of client devices are associated with a respective AP of the group of APs during a time interval and at a respective location (see steps 208-210 or steps 220-222: paragraphs 35-36, and 38-39. Also see paragraph 57). 

Although, Horvitz discloses the cluster devices can analysis power levels (paragraphs 19 and 51), but it does not explicitly states the prediction model are used for power level analysis.  Thus, Horvitz fails to disclose the step of adjusting a power 

Similar to the system of Horvitz, Liu discloses a system that monitors and predict parameters of multiple base station in order to optimize/(improve utilization) the network (see figure 1a, or 1b: paragraphs 10-15).  Liu explicitly discloses the process of adjusting the power level of cells in coverage area based on data load and energy of multiple sites (see step 210 in figure 2: paragraphs 25-31). The system of Liu discloses the load and energy parameters as degree factor for determining power levels for each site (paragraphs 19-21).  

[0019] An action 206 comprises analyzing (a) changes in the energy consumption of each cellular communication site i and (b) corresponding changes in the data load of each cellular communication site i to determine an energy factor for each of the multiple cell sites of a cluster. The energy factor of a site indicates a degree by which the energy consumption of the site changes in response to a change in the data load of the site.

Since the power level of site has below the available maximum (energy or power) (paragraph 25),  it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to adjust a power state of an AP of the group of APs during the time interval based on comparison of the second degree of performance to a performance threshold as taught by Liu in the network device of Horvitz in order to improve energy efficiency in the network  (Liu: paragraphs 07-09). 

The historical information on spectrum usage may include information on how spectrum or channels may be utilized in a second time period as related to values of parameters in a first time period .  )

With regard to claim 3, Liu also teaches: wherein the instructions to predict are based on client information including a quantity of the plurality of client 9064090116/427,840 2devices that have previously associated with the one or more APs during the second time interval (paragraphs 18-19: 
[0018] An action 204 comprises monitoring the data load of each site i over multiple time periods. Data load is a measure of data throughput or transfer rate such as bits/second, number of current consuming users, etc.  ).

With regard to claim 4, Horvitz teaches: wherein the instructions to predict are  based on the client information including a respective client power information associated with each of the plurality of client devices (paragraphs 26 and 51: Additionally, transmit power levels may be used to duster devices with similar transit power levels for analysis.).  
monitor apparatus 122 monitors spectrum usage on one or more channels in the 5 GHz and 3.5 GHz unlicensed bands during a first time period to generate first sampling data.).  
With regard to claim 6, Liu also teaches: wherein the client information includes a respective total number of transceivers of each of the plurality of client devices (paragraphs 18-19: Examiner note: Each client device has at least one transceiver. Thus, the examiner views the total number of transceiver as a client device having at least one transceiver).

With regard to claim 7, Liu also teaches: wherein the instructions to predict comprises determining a power model based on client information for each of the plurality of client devices (paragraphs 23-25).

With regard to claim 8, Horvitz teaches: wherein the instructions to predict are based on client information including a respective wireless local area network (WLAN) specification associated with each of the plurality of client devices operates according to (paragraphs 47-48).  
With regard to claim 11, Horvitz teaches: wherein the first client device is one of a first plurality of client devices associated with a respective AP of the group of APs, and wherein the pattern of the second client device is predicted based on a pattern shown by a client device of the first plurality of client devices having a same client device type as that of the second client device  (paragraph 44:  The parameters may also include information on type of use, such as estimations of what types of applications/data traffic are using the one or more channels during the first time period. The types of applications/data traffic may be determined from temporal characteristics of the one or more channels during the first time period.).
With regard to claim 12, Horvitz teaches: wherein the predicted pattern includes a mobility pattern of the second client device  (paragraph 54: Each region of system 600 may support multiple devices (not shown), for example, base stations and mobile devices, operating in that region. System 600 may be implemented across regions 1 and 2, allowing mobile devices to roam between regions 1 and 2 while operating in communication with base stations in either region 1 or 2.) .  

With regard to claim 13, Horvitz teaches: wherein the predicted pattern includes a client power switching pattern (paragraphs 26 and 51: Additionally, transmit power levels may be used to cluster devices with similar transit power levels for analysis. ) .  

With regard to claim 15, Liu also teaches: further comprising, in response to the second degree of performance being greater than the performance threshold, reducing 
With regard to claim 16, Liu also teaches: further comprising, in response to the second degree of performance being less than the performance threshold, increasing the second degree of performance being provided to the plurality of client devices by further adjusting power states of the group of APs (paragraphs 25-26).
With regard to claim 17, Liu teaches: wherein predicting the second degree of performance that the group of APs is to provide to the plurality of client devices comprises predicting an amount of load of client devices to be associated with a respective one of the group of APs during the time interval and at the respective location  (paragraphs 17-19).
With regard to claim 18, Horvitz teaches: further comprising adjusting the power state of the AP of the group of APs comprises: determining a subset of the group of APs to serve the plurality of client devices during the time interval; and determining when to adjust a power state of a respective AP of the subset of APs to an active state (paragraphs 16, 27, 31, and 33).

With regard to claim 19, Horvitz teaches: further comprising: sending, while second client device is associated with a second AP of the group of APs, a packet from the first AP to the second client device to estimate the second degree of performance (paragraphs 38 and 42: data sampling for monitoring spectrum usage) .  
With regard to claim 20, Liu also teaches: further comprising: receiving a signal from the second client device in response to sending the packet; determining, based on 
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz and Liu as applied to claim 9 above, and further in view of Sergeyev et al. (US 2015/0043404).
With regard to claim 10: Horvitz teaches prediction model to adjust the channel selection (see paragraphs 29 and 53).  The system of Horvitz and Liu fails to disclose the step of reassign a client device from an AP that the client device is currently associated with to the AP whose power state is adjusted to an active power state; and adjust, subsequent to the client device being reassigned, a power state of the AP that the client device was previously associated to a reduced power state.
Similar to the system of Horvitz and Liu, Sergeyev discloses a system of adjusting (switching) the power mode of base station (See figure 5: paragraphs 35-36).  Sergeyev also disclose the process reallocation (reassignment) of client device from one of the base station enters power savings mode to active mode base station (see figure 3: paragraphs 29-30).  


.  


    PNG
    media_image4.png
    562
    380
    media_image4.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar (US 2016/0366638: see figures 10-11)
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/04/2021

/MARCUS SMITH/           Primary Examiner, Art Unit 2419